April 6, 2010

William R. Meissner
22733 SE Windsor Blvd
Sammamish, WA 98074

Re: Employment, President & Chief Executive Officer – Jones Soda Co.

Dear Bill:

I am pleased to offer you the position of President and Chief Executive Officer
– Jones Soda Co. (the “Company”), with an effective start date of April 12, 2010
or sooner by mutual agreement of you and the Company. Your position is exempt
status and will report to the Board of Directors.

As a senior leader, your success will be based on your ability to lead and
inspire your Jones Soda associates. You will have responsibility for all Sales,
Marketing, Finance and Operations. Your role is fully encompassing from
strategic planning of the direction and initiatives to managing the details of
each P&L in your group. Ultimately you are accountable for the quality of the
brand value and the achievement of our corporate targets of volume, revenue and
profit.

We will draft and agree to a set of goals together but they will include
reference to the following: Quality of our people and the quality of their work
environment; development of the Company’s strategic plan; execution of the plan
initiatives; efficient and structured planning between sales, operations,
production, in store execution and appropriate measurements; specific volume,
revenue and profit targets; achievement of customer goals; achievement of
professional, world class respect from our suppliers, distributors and
customers; and creating the world’s most creative, innovative performance
oriented culture.

Your compensation will be as follows:

Salary: $250,000.00 per annum. Based on achievement of performance metrics
established by the Compensation Committee of the Board of Directors (the
“Compensation Committee”), you will have the opportunity to increase your annual
base salary by up to 10%. In addition, the Compensation Committee will review
your base salary on an annual basis.

Review Period: There will be a review after the first three months of your
employment with annual reviews thereafter, beginning the next calendar year.

Bonus: Bonuses are set annually and follow the corporate bonus plan. Annual
bonus for your position is set at 50% of base salary (and may be taken in cash
or stock) with the achievement of 100% of plan and Key Performance Indicators.
The corporate bonus plan is subject to approval by the Compensation Committee.

Car Allowance: $500.00 per month.

Benefits: Medical, Dental, Vision, Rx. Jones Soda Co. offers a very competitive
health care plan for you and your family. You will be eligible for the plan the
1st day of employment.

401(k): Eligible for the Company’s 401(k) plan after 90 days of employment.

Vacation: 4 weeks per annum

Stock Options: 100,000 stock options granted within two business days after your
start date, subject to approval by the Compensation Committee. This stock option
will be vested at 100% upon the date of grant. You will be granted, subject to
approval by the Compensation Committee, an additional 250,000 stock options
within two business days after your start date, which will vest from your start
date in equal installments every six months over 42 months subject to your
continued employment. If the Compensation Committee determines, in consultation
with counsel, that it is not able to grant the above stock options within two
business days after your start date, then the options will be granted as soon as
practicable thereafter. Starting in 2014, you will be eligible for an additional
100,000 stock options per year, subject to annual review and achievement of
performance metrics established by the Compensation Committee, which will vest
from the grant date pursuant to the Company’s the company’s 2002 Stock Option
and Restricted Stock Plan (the “2002 Plan”) subject to your continued
employment. The exercise price of your stock options will be equal to the fair
market value of the Company’s common stock on the date of grant, as determined
pursuant to the Company’s 2002 Plan, or any successor plan under which the stock
options are granted. Your stock options will be subject to the terms and
conditions of the 2002 Plan, or any successor plan under which the stock options
are granted, and will be documented by delivery to you of Stock Option Letter
Agreements specifying the terms and conditions of the options.

Severance: The Company realizes that there may be issues that are out of your
control regarding ownership. Therefore, if the Company or its successor
terminates your employment without Cause in connection with a Corporation
Transaction (as defined in the 2002 Plan), you will receive a lump sum severance
payment equal to three months of your then current annual base salary, payable
within two and one-half (2-1/2) months following your termination date.



    Cause is defined as:

(i) Conviction of any felony or of a misdemeanor;

(ii) Breach of the Company’s Code of Ethics or Insider Trading Policy or the
Company’s Regulation FD policies, as now in effect or as modified in the future;

(iii) Theft or embezzlement from the Company; or

(vi) Attempt to obstruct or failure to cooperate with any investigation
authorized by the Company or any governmental or self-regulatory entity.

Withholding: The Company may withhold (or cause to be withheld) from any payment
or benefit provided in this letter any taxes that are required to be withheld
under any applicable law.

Section 409A: The payments and benefits provided for in this letter are intended
to be exempt from the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”) to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent Section 409A is applicable to such payments and benefits, the parties
intend that this letter (and such payments and benefits) shall comply with the
deferral, payout and other limitations and restrictions imposed under
Section 409A and the regulations, rulings and other guidance issued thereunder.
Notwithstanding any other provision of this letter to the contrary, this letter
shall be interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this letter to the contrary, with respect
to any payments and benefits under this letter to which Section 409A applies,
all references in this letter to termination of your employment are intended to
mean your “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i). In addition, if you are treated as a “specified
employee,” within the meaning of Section 409A(a)(2)(B)(i), then to the extent
necessary to avoid subjecting you to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable under this letter during
the six-month period immediately following your separation from service shall
not be paid to you during such period, but shall instead be accumulated and paid
to you (or, in the event of your death, to your estate) in a lump sum on the
first business day following the earlier of (a) the date that is six months
after your separation from service or (b) your death.

You will be required, as a condition of your employment with Jones Soda Co., to
sign the Company’s Confidentiality Agreement. Your employment with Jones Soda
Co. will be “at will,” meaning that either you or the Company will be entitled
to terminate your employment at any time and for any reason, with or without
cause.

You are expected to abide by the Jones Soda employee handbook and policies
during your term of employment with Jones Soda.

IMPORTANT
This offer is contingent upon Jones Soda Co. successfully completing your
background and reference verification as per our New Employee Hire policies. If
the results of the background and reference verification are not satisfactory,
then Jones Soda Co. has the right to withdraw this offer of employment with no
further commitments to you.

By signing this letter, you represent that you are under no unidentified
restrictive covenants with any other employer or former employer, other than
with respect to confidentiality and trade secrets. You will not use any
proprietary or confidential information of any former employer in connection
with the performance of your duties as an officer and employee of Jones Soda Co.

I look forward to having you on board and leading Jones Soda to remarkable
success.

         
Sincerely,
Jones Soda Co.
 
 
Confirmed and agreed:
Per:
 
 

/s/ Matt Kellogg
 
 

Matt Kellogg
      Per: /s/ William R. Meissner
 
       
Jones Soda Company
Board Member
 
  William R. Meissner


Finance Approval
 
 

CFO: /s/ Michael R. O’Brien
  Date: 4/6/10  


